Title: To George Washington from Anthony Wayne, 8 July 1781
From: Wayne, Anthony
To: Washington, George


                  
                     
                     Dear GeneralChicohominy Church 8 Miles from James town 8th July 1781
                  
                  After a variety of Marches and counter marches frequently offering battle to Lord Cornwallis upon Military terms, the Marquis Lafayette recd Intelligence on the 5th that the Enemy had marched from Wmsburg for James town & were preparing to throw their baggage and troops over that river, this Induced the General to make a forward move to this place (with the Continental troops Including Major McPhersons little Legion together with afew Volunteer Dragoons under Colo. Mercer & Capt. Hill) the vicinity of which to the Enemy was such as to put it into his power to strike them should the passage of the James be their Object.
                  on the morning of the 6th several corroborating advices arrived removing every doubt upon that head, with the addition that nothing but a forced march with the lightest & most advanced part of the troops could arrive in time to effect their rear.
                  this Induced the Marquis to order the advanced Guard, Major McPherson Colo. Mercers & Capt. Hills Corps one Hundred & fifty rifle men, with Colo. Stewards Detatchment of Pennsans amounting in the whole to about 500 men Artillery & Dragoons included, to make aforward move under my Conduct, & endeavour to come up with the enemy.
                  upon our arrival at the Green Spring farm, a variety of Contradictory Intillegence rendered it prudent to reconnoitre them with a Military eye, their vast superiority in horse also made it expedient to advance the whole of our little Corps to drive in their Guards and keep their horse in check, about this period the Marquis arrived in person & adopted the Manoeuvre, which being effected it was soon discovered, that a very considerable part of their army yet remained on this side the river which induced the General to send for the remainder of the Continentals distant about Six miles, at 2 OClock P.M. a large smoke was raised by the Enemy, probably as a signal to their parties to return to camp, & for all such as had crossed the river to repass it, at 3 OClock the rifle men supported by a few regulars began & kept up a galling fire upon the Enemy which continued until five in the Evening when the British began to move forward in five Columns, the Marquis anxious to view them near had proceeded rather far upon their left, it was then thought proper to Order Major Galvan of the head of the advance guard to meet & attack their front who after aspirited tho’ unequal contest retired upon our left, a Detatchment of the Light Infantry under Major Willis, having that moment arrived also commenced a severe fire upon the Enemies left but were obliged to fall back, which the enemy taking advantage of & beginning to turn our flanks, a Manoeuvre in which had they persevered, they must inevitably penetrated between this Corps & the Other part of the army; but being joined at this Crisis by Lieut Colo. Harmer & Major Edwards with two Detatchments from the 2nd & 3rd Battalions of Pennsans under Colo. Hampton, it was determined among a Choice of Difficulties to advance & Charge them, this was done with such vivacity as to produce the desired effect i.e. checking them in their advance & diverting them from their first manoeuvre.
                  but being enveloped by numbers many brave & worthy Officers & soldiers killed or wounded, we found it expedient to fall back half a mile to green spring farm, two of our field pieces which were necessarily Introduced to keep up the Idea of our being in force, were served with equal spirit & effect, until disabled by having Capt. Crosby with many matrosses Dangerously wounded & all the horses killed, at last fell into their hands—the Waggons & Amunition were carried off safe; the Enemy sore from the Contest & finding us supported at that place by the remainder of the Light Infantry were content with barely keeping the field, altho opposed but by a handful of men Compared with their numbers, & which from the nature of the Ground were obliged to act in aDetatched manner except that part of the Pennsa Line who had time to arrive & then not more than 500 men with a few Dragoons under Major McPherson.
                  from the Mutual emulation in the Officers & men of each Corps I am confident that had the army been in force Victory would have inclined to our Arms—however every Circumstance considered, our small reconnoitring party of Horse & foot who had the hardiness to engage Lord Cornwallis at the head of His Whole army with the Advantage of so Numerous a Cavalry on their own ground & in their own Camp, is more to be envied than pitied—as it not only disconcerted the British General & effectually aroused him from his premeditated manoeuvre, but precipitated his retreat to James Island the same night to avoid aGenl action in the morning, which the pointed attack he experienced in the Evening might be the sanguinary prelude to.
                  Our field Officers were generally dismounted by having their Horses either killed or wounded under them, Colo. Mercer & other young Virginians Gentlemen of his Corps were not more fortunate.
                  I will not condole with the Marquis for the loss of two of his, as he was frequently requested to keep at a greater Distance, his Native bravery rendered him deaf to the Admonition.
                  I can’t attempt to Discriminate between any Corps of Officers or men so equally deserving, but beg leave to Observe that if they possess a fault, it is an excess of bravery, a crime the least to be reprehended in a soldier.
                  As the Marquis Lafayette will furnish your excellency with a General return of the Killed & Wounded I shall only mention that the Enemy from every acct & Circumstance have sustained a loss of near three Hundred men in killed & wounded among whom are many Officers.  I have the Honor to be with singular Esteem your Excellency’s most Obdt & very Hume Sert
                  
                     Anty Wayne
                  
                  
                     Colo. Stewart requests his best Compliments to your Excellency his small Detatchment suffered most from their Local situation.
                  
                  
               